Citation Nr: 1750535	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-15 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for bilateral shin splints.

3. Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for irritable bowel syndrome.

5.  Entitlement to service connection for eczema.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and alcohol use disorder.

8.  Entitlement to service connection for a lumbar spine disorder.

9.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1990 to December 1990, and from December 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

Following the April 2014 statement of the case, the Veteran's agent submitted additional evidence in support of his claims.  During the February 2017 hearing, the agent waived agency of original jurisdiction (AOJ) of all evidence.   See 38 C.F.R. § 20.1304(c) (2017).  However, the Board notes that, since the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165.

Finally, with regard to the characterization of the claim for an acquired psychiatric disorder, the Board notes that the AOJ characterized the claim as entitlement to service connection for PTSD.  However, in light of the medical evidence of record, the Board has recharacterized the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and alcohol use disorder, so as to accurately reflect the evidence of record as well as to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disorder and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During the February 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims of entitlement to service connection for a cervical spine disorder, bilateral shin splints, chronic fatigue syndrome, irritable bowel syndrome, eczema, and bilateral hearing loss from appeal.

2.  The Veteran has a current diagnosis of alcohol use disorder, and the evidence is in relative equipoise as to whether he has a current diagnosis of PTSD.

3.   The competent medical evidence of record relates his PTSD to his military service, including a verified stressor; and his alcohol use disorder to his PTSD.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a cervical spine disorder are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim of entitlement to service connection for bilateral shin splints are met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the claim of entitlement to service connection for chronic fatigue syndrome are met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the claim of entitlement to service connection for irritable bowel syndrome are met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the claim of entitlement to service connection for eczema are met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of the claim of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

7.  The criteria for service connection for PTSD with alcohol use disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

In the present case, the Veteran stated that he wished to withdrawal his claims entitlement to service connection for a cervical spine disorder, bilateral shin splints, chronic fatigue syndrome, irritable bowel syndrome, eczema, and bilateral hearing loss during the February 2017 hearing before the undersigned Veterans Law Judge.  See February 2017 Hearing Transcript, p. 3.  The Board finds that his statement was clear and unambiguous.  As such, the Veteran has withdrawn the appeal of those issues, and there remain no allegations of error of fact or law for appellate consideration regarding those issues.

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  As the Board's decision with regard to the Veteran's claim for service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the general requirements for service connection, establishing service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125.  The Board notes that the DSM-5 recently replaced the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  Since the Veteran's claim was not certified to the Board until September 2015, the DSM-5 is applicable.

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether the Veteran engaged in combat with the enemy, as well as whether the claimed in-service stressor is related to such combat; or, if not, whether there is objective evidence to verify the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also 38 U.S.C.A. 1154(b) (West 2014).

Credible supporting evidence is not required if the stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3) (2017).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Section 8052 of the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for claims filed after October 31, 1990, (as in this case) payment of compensation for a disability that is a result of a Veteran's alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  But the Federal Circuit indicated that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id. at 1381.  The Federal Circuit further stated that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran claims entitlement to service connection for an acquired psychiatric disorder as a result of his military service.  He has identified a number of service-related stressors including his duties as a graves registration specialist during the Gulf War; being subjected to enemy fire while serving during the Gulf War; and having a fellow soldier die in his arms.  See December 2010 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD and accompanying letter.

Pertinent evidence of record includes the Veteran's service personnel records, VA treatment records, a December 2010 VA examination report, and his lay statements, including his testimony in March 2017 before the undersigned Veterans Law Judge.  

Review of the Veteran's service personnel records, including his DD-214 confirm that his military occupational specialty (MOS) was graves registration specialist, and that he served in the Persian Gulf from January 1991 to June 1991 in support of Operation Desert Shield/Desert Storm.
 
A July 2007 VA treatment record noted that the Veteran suffered from recurrent alcohol dependence over the last eighteen years.  At that time, the treatment provider noted the Veteran's service in the Persian Gulf, that he witnessed combat, and that his MOS was grave registration.  At that time, he did not endorse symptoms of PTSD.

In December 2010, the Veteran underwent a VA examination.  The examiner noted a long-standing history of alcohol dependence, anxiety, and anger problems.  The examiner noted his duties as a graves registration specialist, including having to process the remains of fallen soldiers, identify remains through personal effects, make body charts of wounds, take fingerprints, and prepare information for the doctor.  The examiner noted that the claimed stressor was related to the Veteran's fear of hostile or terrorist activity.  Concerning the diagnosis, the examiner concluded that the Veteran suffered from alcohol dependence.  However, concerning his PTSD symptomatology, the examiner noted that such was currently being masked by the effects of his chronic alcohol dependence, and that, only after three months of sobriety, could an evaluation of the underlying psychological symptomatology be made.

The Board notes that, since May 2010, PTSD has been listed as an active problem in the Veteran's VA treatment records.

A June 2011 VA treatment record noted the Veteran's MOS and that he was involved in some combat.  The treatment provider noted that he had nightmares related to his experienced, as well as intrusive thoughts which contributed to his alcoholism.  The Veteran was diagnosed with alcohol dependence and PTSD.

In June 2016, the Veteran underwent a VA Mental Health Team Consult.  With regard to the diagnostic criteria, the treatment provider noted that he worked in graves registration during the Gulf War, and handled and processed the remains of American servicemembers as well as locals, including children.  The treatment provider noted that his primary presentation was with grief related to these experiences.  Moreover, the treatment provider noted the Veteran's report of combat, and that some of his arousal symptoms were related to that.

With regard to intrusive symptoms, the treatment provider noted heightened physiological reactivity to cues, with particular mention of sirens and emergency responders, loud noises, explosions, and violence on television.  The Veteran also reported infrequent flashbacks, and described a recent one when he was discussing placing remains on planes to be flown back to the United States.

With regard to persistent avoidance, the treatment provider noted a long substance abuse history as a primary avoidant coping strategy.  More recently, he avoided thoughts related to his experiences, and avoided people due to strong anxiety symptoms.

Concerning negative alterations in cognitions and mood, the treatment provider noted prominent social isolation/detachment and thoughts that others were ignorant or untrustworthy.  The Veteran also reported suspicious behavior, as well as negative beliefs about others and world.  He also reported a suicide attempt upon returning from the Gulf War.

Concerning Alterations in arousal and reactivity, the treatment provider noted generalized hyperarousal and anxiety, as well as irritability and rapid escalation to yelling when upset.

Ultimately, the treatment provider diagnosed the Veteran with chronic PTSD and alcohol use disorder, and noted that both diagnoses conformed to the DSM-5.  The treatment provider noted that his symptoms consistent with PTSD, and that his history of heavy alcohol use to cope with intrusive and hyperarousal symptoms, but that he had attained sobriety while in prison, and that at that time he started to work on his PTSD symptoms with a prison psychologist.

Based upon the evidence of record, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD and alcohol use disorder is warranted.

Initially, as discussed above, the Veteran's VA treatment records indicate current diagnoses of PTSD and alcohol abuse disorder.  Significantly, as reflected in the June 2016 VA treatment record, each diagnosis was rendered in according to DSM-5.  Therefore, the first element of service connection is met.

Moreover, as noted above, the Veteran's service personnel records, including his DD-214, confirm that his MOS was graves registration specialist, and that he served in the Persian Gulf from January 1991 to June 1991 in support of Operation Desert Shield/Desert Storm, and his reported stressor of handling the remains of fallen servicemembers and civilian are consistent with the circumstances of his service in the Persian Gulf.  38 U.S.C.A. § 1154 (West 2016).  

Although the AOJ has not attempted to verify the Veteran's report of engaging in combat with the enemy, as indicated above, the competent medical evidence has attributed his psychiatric disorders to his confirmed stressor, the duties associated with his MOS.  Thus, even if his reports of combat were not claimed, his primary stressor would still support the award of service connection.  Therefore, the Board finds that further development to verify the Veteran's combat participation is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).

Finally, turning to the question of whether the Veteran's PTSD is related to his military service and whether his alcohol use disorder is related to his PTSD, the Board finds that the June 2017 VA Mental Health Team Consult provides competent and probative evidence in support of his claim.  It is clear that the opinion provided was based upon a complete review of the pertinent evidence of record, including his pre-service, service, and post-service medical history, as well as his lay statements concerning his in-service experiences.  Moreover, the opinions contained adequate rationale for the conclusion that his PTSD is related, at least in part, to the duties associated with his MOS, and that his alcohol use disorder is secondary to his PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board assigns great probative value to this opinions.  Moreover, there is no evidence of record that contradicts this opinion.  

After resolving all reasonable doubt in the Veteran's favor, the evidence supports a finding that his PTSD is related to his military service, and that his alcohol use disorder is related to his PTSD.  Consequently, service connection for both diagnoses is warranted.


ORDER

Service connection for a cervical spine disorder is dismissed.

Service connection for bilateral shin splints is dismissed.

Service connection for chronic fatigue syndrome is dismissed.

Service connection for irritable bowel syndrome is dismissed.

Service connection for eczema is dismissed.

Service connection for bilateral hearing loss is dismissed.

Service connection for PTSD and alcohol use disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Lumbar Spine Disorder

The Veteran claims entitlement to service connection for a lumbar spine disorder due to his military service.  Specifically, the Veteran attributes his current lumbar spine disorder to his duties as a graves registration specialist, including lifting and carrying the remains of servicemembers.  See February 2017 Hearing Transcript, pp. 5-10.  He stated that, although he had problems in service, including pain, he did not seek formal treatment and just used over-the-counter medication to deal with the pain.  He also stated that his problems continued following service.  The Board acknowledges that, as layperson is competent to attest to factual matters of which he or she has first-hand knowledge, to include symptoms observed or experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Veteran's VA treatment records demonstrate a diagnosis of and treatment for a lumbar spine disorder.  For example, an October 2016 VA treatment record noted that a MRI revealed mild degenerative changes, mostly at the L4-L5 level where there was moderate central canal stenosis with clustering of the causa equina nerve roots.

To date, the Veteran has not undergone an examination to address whether his lumbar spine disorder is related to his military service.  The Board finds that, in light of the evidence of a current diagnoses, as well as his lay statements concerning his in-service duties and the onset and continuity of symptoms, VA's duty to afford the Veteran a VA examination has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

Headaches

The Veteran claims entitlement to service connection for headaches due to his military service.  Specifically, the Veteran attributes his current headache disorder to exposure to environmental hazards while serving the Persian Gulf.  See February 2017 Hearing Transcript, pp. 18-202.  He stated that primarily used over-the- counter medication to deal with his symptoms.  He also stated that his problems continued following service.  The Board acknowledges that, as layperson is competent to attest to factual matters of which he or she has first-hand knowledge, to include symptoms observed or experienced.  See Layno, supra; Grottveit, supra.

In connection with his claim, the Veteran underwent a VA examination in December 2010.  The examiner noted his report of headaches starting in the mid-1990s, and that he had never sought medical treatment.  The examiner concluded that the Veteran suffered from tension headaches which was a partially explained illness.  The examiner noted that he had suffered from a number of traumatic head injuries due to alcohol intoxication which may have contributed to his headaches.  Furthermore, the examiner noted that there were no specific Southwest Asia hazards that were known to cause chronic tension headaches.  Thus, the examiner concluded that the Veteran's tension headaches were less likely than not related to his service in the Persian Gulf.

Unfortunately, the Board finds that the December 2010 VA examination is inadequately, as it fails to reflect consideration of all pertinent evidence, including multiple in-service reports of headaches.  For example, in October 1990, the Veteran complained of headaches and nose bleeds.  In April 1991, the Veteran reported "some headaches" for the last ten days, along with other symptoms.  In a June 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation, the Veteran report suffering from "headaches a lot."  Finally, in a June 1991 Report of Medical History, he reported frequent or severe headaches.

As a result, it appears the opinion is based on an inaccurate factual history and, therefore, it is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  Moreover, the opinion fails to reflect consideration of his lay statements concerning the onset and continuity of symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination opinion must reflect consideration of lay evidence of both in-service incurrence and/or continuity of symptomatology since service).

Therefore, given the Veteran's service treatment records and competent lay statements concerning problems with headaches during and since service, and to insure that all pertinent evidence is adequately considered, the Board finds that he should be afforded a new VA examination.  Also, given that the Veteran is now service-connected for PTSD and alcohol use disorder, the examiner should also address whether any headache disorder is related to those diagnoses.

On remand, the AOJ should also obtain any outstanding VA treatment records dated after July 19, 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be provided the opportunity to identify any private treatment records that are relevant to his claims, and to provide the necessary information in order for the VA to assist him in obtaining these potentially relevant records.  See 38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records dated after July 19, 2011, relevant to his claims remaining on appeal.

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims.  Make at least two (2) attempts to obtain records from any identified source.  

3.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine whether any lumbar spine disorder is related to his military service.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's in-service health history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a)  Clarify any current diagnoses related to his lumbar spine.

b)  For each currently-diagnosed lumbar spine disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is related to the Veteran's military service, to include his duties as a graves registration technician, including lifting and transport the remains of fallen servicemembers.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of evidence of an in-service injury to his lumbar spine in his service treatment records.

5.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine whether any headache disorder is related to his military service or his service-connected PTSD and alcohol use disorder.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's in-service health history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Following a review of the record, to include the Veteran's lay statements, the examiner should answer the following questions:

a)  Clarify any current diagnoses related to any headache disorder.

b)  For each currently-diagnosed headache disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is related to the Veteran's military service, to include his service in Southwest Asia.  The examiner must address the Veteran's service treatment records reflecting complaints of headaches, including treatment records dated in October 1990 and April 1991, his June 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation, and his June 1991 Report of Medical History.

c)  For each currently-diagnosed headache disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is caused by his service-connected PTSD and alcohol use disorder.

d)  For each currently-diagnosed acquired headache disorder, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is aggravated by his service-connected PTSD and alcohol use disorder.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion should reflect such consideration.

A clearly-stated rationale for any opinion offered should be provided and must not be based on the lack of evidence of an in-service diagnosis in his service treatment records.

6.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


